DETAILED ACTION
This is responsive to the application filed 25 September 2019.
Claims 1-15 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 9-10 of claim 1, the limitation “the wake-up command input to the external artificial intelligence device” lacks proper antecedent basis in the claim. According to the specification and in order to overcome the antecedent basis issue, claim 1 will be interpreted as:
Claim 1:
An artificial intelligence device comprising: 

a speaker; 
a communication unit configured to perform communication with an external artificial intelligence device; and 
a processor configured to: 
receive a wake-up command through the microphone, wherein the wake-up command is also received by the external artificial intelligence device,
acquire a first speech quality level of the received wake-up command, 
receive a second speech quality level of the wake-up command received by the external artificial intelligence device from the external artificial intelligence device through the communication unit, 
output a notification indicating that the artificial intelligence device is selected as an object to be controlled through the speaker, when the first speech quality level is larger than the second speech quality level, 
receive an operation command through the microphone, 
acquire an intention of the received operation command, and 
transmit the operation command to an external artificial intelligence device which will perform operation corresponding to the operation command according to the acquired intention through the communication unit.
Claim 9 suffers from a similar deficiency and is likewise rejected. The remaining claims are rejected for depending upon a rejected claim without providing a remedy to what ails their respective parent claim.

Also, claim 5 in line 2 recites the limitation “the external artificial intelligence device”. It is unclear if the limitation refers back to the external artificial intelligence device of lines 4-5 in parent claim 1 or the one of line 17 in parent claim 1.
Additionally, claim 7 in lines 3-4 recites the limitation “the external artificial intelligence device”. It is unclear if the limitation refers back to the external artificial intelligence device of lines 4-5 in parent claim 1, the one of line 17 in parent claim 1 or the one in line 2 of claim 7.
Furthermore, claim 8 in lines 4-5 recites the limitations “the external artificial intelligence device” twice. It is unclear if those limitations refer back to the external artificial intelligence device of lines 4-5 in parent claim 1 or the one of line 17 in parent claim 1.
Further, claim 11 in lines 1-3 recites the limitations “the external artificial intelligence device” twice. It is unclear if those limitations refer back to the external artificial intelligence device of lines 4-5 in parent claim 1 or the one of line 17 in parent claim 1.
Also, claim 13 in lines 1-2 recites the limitation “the external artificial intelligence device”. It is unclear if the limitation refers back to the external artificial intelligence device of lines 4-5 in parent claim 1 or the one of line 17 in parent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US PGPub 2017/0025124) in view of White et al. (US PGPub 2019/0066670).
Claim 1:
Mixter discloses an artificial intelligence device comprising: 
a microphone configured to receive a speech command; a speaker; a communication unit configured to perform communication with an external artificial intelligence device; and a processor (Fig. 2A) configured to:
receive a wake-up command through the microphone, wherein the wake-up command is also received by the external artificial intelligence device (“The user makes a voice input (e.g., an utterance) (not shown), and the three electronic devices 1002-1 thru 1002-3 detect and capture a sample of the voice input”, [0128], see also “a user's voice input to awaken the device (e.g., a voice input that includes the hotword)”, [0133]), 
each of the electronic devices determines a level of quality of the respective sample of the voice input captured by the electronic device”, [0129], see also “The electronic devices 1002 communicate their quality scores with each other”, [0130]), 
output a notification indicating that the artificial intelligence device is selected as an object to be controlled through the speaker, when the first speech quality level is larger than the second speech quality level (“one or more of the electronic devices 1002 output a visual response after a leader is determined (e.g., along with the audio response to the voice input, the determined leader displays a notification or a predefined LED light pattern indicating that it is the leader)”, [0138], see also “If its score is the best amongst the scores, the electronic device outputs responses to the voice input and subsequent voice inputs; this device is determined to be the "leader."”, [0132]), 
receive an operation command through the microphone (“the electronic device 190 receives the voice input (e.g., capture a sample of the voice input)”, [0154]), and 
transmit the operation command to an external artificial intelligence device which will perform operation corresponding to the operation command according to an acquired intention through the communication unit (“the electronic device 190 receives the voice input (e.g., capture a sample of the voice input), as in step 1102, and sends the voice input to the voice assistance server 112”, [0154], note that “which will perform 
Mixter does not explicitly disclose the processor configured to acquire an intention of the received operation command.
In a similar device receiving an operation command, White discloses acquiring an intention of the received operation command (“route the identified intents to the appropriate destination command processor. The destination command processor may be determined based on the intent determined using the NLU. For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device, or in a music playing appliance, configured to execute a music playing command. The command processor may then cause the determined command to be sent to the target device to cause the target device to perform the appropriate response for the command”, [0026]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Mixter’s artificial device acquiring an intention of the received operation command in order to properly understand the command and correctly respond to it (see White “call a natural language understanding (NLU) component to process the text data representing the speech utterance using natural language understanding to determine an intent (e.g., intent data) expressed by the user in the speech utterance. For example, if the user issued a command to "please stop," the NLU component may determine that the user's intent is to have a voice-enabled device quit performing a task (e.g., performing a phone call, streaming audio, outputting an alarm sound, etc.).”, [0017]).
Claim 2:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein each of the first speech quality level and the second speech quality level is any one of a ratio of power of a keyword speech of the wake-up command to power of ambient noise or a ratio of a signal of a keyword speech section to a signal of a noise section (Mixter, [0171]).
Claim 3:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor transmits, to the external artificial intelligence device, a message indicating that the external artificial intelligence device is selected as the object to be controlled through the communication unit, when the first speech quality level is smaller than the second speech quality level (Mixter, [0138]).
Claim 4:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor maintains the artificial intelligence device in a deactivation state when the first speech quality level is smaller than the second speech quality level (Mixter, [0132]).
Claim 5:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor transmits, to the external artificial intelligence device, a 
Claim 6:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor transmits the received operation command to a natural language processing server, receives an intention analysis result from the natural language processing server, and acquires the intention of the operation command based on the received intention analysis result (Mixter, [0154]).
Claim 7:
Mixter in view of White discloses the artificial intelligence device according to claim 6, wherein the intention analysis result includes an external artificial intelligence device which will perform the operation command and operation which needs to be performed by the external artificial intelligence device (Mixter, [0154]).
Claim 8:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor determines that the first speech quality level is larger than the second speech quality level, when a volume of the wake-up command received by the artificial intelligence device is within an appropriate range and a volume of the wake-up command received by the external artificial intelligence device is not within the appropriate range (Mixter, [0165], see also [0182]).
	Claims 9-15:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben-Dor et al. (US PGPub 2019/0279615) discloses systems, methods and devices for executing a command by a digital assistant in a group device environment are presented. A plurality of devices with digital assistants may be clustered for the duration of an event. One of the devices of the cluster may be assigned as an arbitrator device for the cluster. A user may issue a verbal command executable by a digital assistant of the cluster.
Melendo Casado et al. (US PGPub 2018/0061419) discloses Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for hotword detection on multiple devices are disclosed. In one aspect, a method includes the actions of receiving audio data that corresponds to an utterance. The actions further include determining that the utterance likely includes a particular, predefined hotword. The actions further include transmitting (i) data indicating that the computing device likely received the particular, predefined hotword, (ii) data identifying the computing device, and (iii) data identifying a group of nearby computing devices that includes the computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657